United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 13-2701
                    ___________________________

                         United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

        2004 Chevrolet Monte Carlo, VIN# 2G1WW12E349209700

                         lllllllllllllllllllll Defendant

                             Joey Antwan Smith

                   lllllllllllllllllllllClaimant - Appellant
                                  ____________

                 Appeal from United States District Court
              for the Southern District of Iowa - Des Moines
                              ____________

                         Submitted: June 25, 2014
                           Filed: July 1, 2014
                             [Unpublished]
                             ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       In this civil forfeiture action, Joey Smith appeals the district court’s1 denial of
his Federal Rule of Civil Procedure 60(b)(6) motion for relief from the judgment.
Upon careful review of the record and the parties’ arguments on appeal, we conclude
that Smith did not present a valid basis for post-judgment relief, and that the district
court did not abuse its discretion in denying his post-judgment motion. See Murphy
v. Mo. Dep’t of Corr., 506 F.3d 1111, 1117 (8th Cir. 2007) (district court’s denial of
Rule 60(b)(6) motion is reviewed for abuse of discretion); see also Arnold v. Wood,
238 F.3d 992, 998 (8th Cir. 2001) (because Rule 60(b) motion cannot substitute for
appeal, appeal from denial of Rule 60(b) motion does not present underlying
judgment for appellate review; Rule 60(b) is not vehicle for simple reargument on
merits); Ivy v. Kimbrough, 115 F.3d 550, 552 (8th Cir. 1997) (attorney’s ignorance
or carelessness does not constitute excusable neglect).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                           -2-